BB

a HD NN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 1 of 13

The Hon. Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
SHANNA OFFUTT EVANGER,
No. 3:17-cv-05521
Plaintiff,
Vv. PLAINTIFF’S TRIAL BRIEF

GEORGIA-PACIFIC GYPSUM, LLC,

Defendant.

 

 

 

INTRODUCTION

This case has been brought pursuant to the Washington Law Against Discrimination
(RCW 49.60) to redress discrimination based on marital status and sex. Plaintiff, Shanna Offutt
Evanger, (a/k/a Shanna Offutt, hereinafter “Ms. Offutt’) will show at trial that with respect to
Plaintiff's claims, Defendant Georgia-Pacific Gypsum, LLC, (hereinafter “Georgia-Pacific”)
wrongfully discharged her upon learning that she had married a co-worker, Dennis Evanger,
notwithstanding the fact that Defendant earlier had given its authorization for their relationship
to proceed. The evidence will also show that Defendant discriminated against Plaintiff because
of her sex by selecting her for discharge rather than the male in their relationship and by paying
Plaintiff substantially less than a similarly situated male hired to replace her.

As to Defendant’s affirmative defenses, the evidence will show that Ms. Offutt did not

act, omit or conduct herself in any way to cause or contribute to the damages she suffered; and

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 1 TEL 206.622.2086 FAX 206.233.9165

 
10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 2 of 13

Ms. Offutt met her duty to mitigate damages.’ Evidence will show that Defendant’s unlawful
conduct caused Plaintiff significant economic damages and severe emotional distress.

The Washington Law Against Discrimination (WLAD) is a broad remedial statutory
scheme that prohibits an employer from discriminating against an employee based on her
marital status. In the instant case, Defendant Georgia-Pacific flagrantly violated the WLAD by
discharging Ms. Offutt within minutes of Ms. Offutt’s disclosure that she was married. Without
dispute, Georgia-Pacific had possessed knowledge, for months prior, that Ms. Offutt was
interested in, and was pursuing a romantic relationship with a co-worker, the identity of the co-
worker, and possible consequences of the romance that included a proposal of marriage, a
natural outcome of any romantic relationship, all of which Ms. Offutt considered and
communicated to Georgia-Pacific.”

Although approving the relationship in December 2016, corporate officials in Atlanta
allowed the issue to linger for up to three to four months, before terminating her for pretextual
reasons. Initially Defendant raised the specter of a potential conflict of interest, then determined
that although not ideal, the relationship could proceed, then contended that it knew only that the
employees were simply considering a relationship, then deciding that if there were an actual
relationship it would create a conflict of interest, then terminating her for marrying Mr.
Evanger, and then attempting to cover up its misdeed by asserting that Plaintiff had voluntarily
quit, and finally recording her departure as an involuntary termination due to her allegedly

being “deceptive.” (See: Plaintiff's Proposed Jury Instruction No. 5).

 

1 Dkt. #2, Defendant’s Answer, Affirmative Defenses Nos. 4 and 5.
> There is nothing in the Code of Conduct that expressly forbids employees from being married to another
employee, nor does the Code of Conduct require employees to report to GP their marital status.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 2 TEL 206.622.2086 FAX 206.233.9165

 
ps

oO 7FO Ss HD GN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 3 of 13

After her discharge from Georgia Pacific, the Washington Employment Security
Department found that her termination was without good cause and awarded her unemployment
compensation until she found another job. She began work at Belmont Cabinetry in April
2017,° and later procured a better job at Washington Rock Quarries where she continues to
work as Accounting Manager.’ Her wages and benefits at these jobs were below that which
she earned at Georgia Pacific. Plaintiff's expert has opined that her economic damages through
her age of retirement exceed $1.5 Million. (See: Plaintiff's Trial Exhibits 52, 53).

ARGUMENT
A. Georgia-Pacific’s discharge of Ms. Offutt due to marriage constituted
discrimination in violation of Ms. Offutt’s marital status under RCW
§49.60.180.

“Washington law prohibits discharge based on an employee’s...marital status.” Kastanis
v. Educ. Employees Credit Union, 122 Wn.2d 483, 500, 859 P.2d 26, 35, modified, 865 P.2d
507 (1993) citing RCW 49.60.180(2); Roberts v. ARCO, 88 Wn.2d 887, 891 n. 1, 568 P.2d 764
(1977)(See also: Plaintiff's Proposed Jury Instruction No. 2). Enacted as part of the broad
remedial statutory framework, the Washington Law Against Discrimination (WLAD) contains
a sweeping policy statement strongly condemning discrimination in many forms and provides
that its provisions “shall be is construed liberally for the accomplishment of the purposes
thereof.” RCW 49.60.020. The exceptions to the rule that an employer may not discriminate on

the basis of marital status are narrow. See WAC 162-16-250(2).° “The commission believes

that the...exception should be applied narrowly.” See WAC 162-16-240.

 

* Plaintiff Response to Defendant’s Request for Production No. 18, at Bates SOE 000148-149.

* Plaintiff Response to Defendant’s Request for Production No. 18, at Bates SOE 000164-165.

> WAC 162-16-250(2)(a)-(b) allow narrow exceptions if a bona fide occupational qualification applies or an
employer is enforcing a documented conflict of interest policy limiting employment opportunities on the basis of
marital status where certain criteria are met — not dispositive here.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 3 TEL 206.622.2086 FAX 206.233.9165

 
Oo Se NA DoD nH SB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 4 of 13

Ms. Offutt was a productive and well-respected employee who, out of an abundance of
caution and desire to be transparent, notified her supervisor of her interest in pursuing the
relationship. Nearly three months passed before Georgia-Pacific revoked its earlier approval
and decided that Ms. Offutt’s relationship jeopardized her job.° Ms. Offutt’s personnel file with
Defendant is well-documented, crediting her 11 years exemplary service to Georgia-Pacific and
meteoric career rise since the company moved her across the country to Tacoma; her work
history contains nothing to warrant the immediate discharge.

To establish her marital status discrimination claim, Plaintiff has the burden of proving
each of the following propositions: (1) that Georgia Pacific Gypsum took an adverse

7 and (2) that Plaintiff's marital status was a substantial factor in

employment action her;
Defendant’s decision to take the adverse action. (WPI Civil No. 330.01)(see also: Plaintiff's
Proposed Jury Instruction No. 3).

Under Washington law, “the ‘substantial factor’ standard is the proper one in a
discrimination case brought under RCW 49.60.180.” MacKay v. Acorn Custom Cabinetry, Inc.,
127 Wn.2d 302, 898 P.2d 284 (1995). ® “Substantial factor” means a significant motivating

factor in bringing about the employer’s decision. “Substantial factor” does not mean the only

factor or the main factor in the challenged act or decision. (WPI 330.01.01)(see also: Agreed

 

® Local HR Director Mollie Gosselin testified in deposition that the “first indication that corporate had changed its
mind was only about a week before Mr. Voutila came to Tacoma to present “options” to Ms. Offutt (Gosselin Dep.
110:2-6). Gosselin was “very surprised” because “we were on course that everything was ok.” Gosselin
Dep.111:14-18.

T An “adverse employment action” is one that materially affects the terms, conditions or privileges of employment.
WPI 330.01.02; see also: Agreed Jury Instruction No. 16.

® The MacKay court explained its rationale as follows: “Washington's disdain for discrimination would be reduced
to mere rhetoric if this court were to require proof that one of the attributes enumerated in RCW 49.60.180(2) was
a ‘determining factor’ in the employer's adverse employment decision. This court will not render its own words,
and those of the Legislature, hollow. Accordingly, we decline to adopt the ‘determining factor’ standard in a case
Instead, we hold that in order to prevail on such a claim a plaintiff must prove that an attribute listed in RCW
49.60.180(2) was a ‘substantial factor’ in an employer's adverse employment decision.” MacKay, at 284.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 4 TEL 206.622.2086 FAX 206.233.9165

 
aN

Oo OC SN BD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 5 of 13

Jury Instruction No. 16).

The plaintiff need not prove the motivating factor was a determining one.” It can even
be one of two or more reasons for the negative employment action, even if one of those reasons
is legitimate. Mendoza v. The Roman Catholic Archbishop of Los Angeles, 824 F.3d 1148 cg"
Cir. 2016).

Based on the undisputed evidence, Defendant Georgia-Pacific considered Ms. Offutt’s
marital status a substantial factor justifying her discharge. Defendant will be unable to present
credible evidence of legitimate non-discriminatory factors justifying discharge, thus Plaintiff
will be able to satisfy the first prong of the Kastanis two-prong test.

Under the second prong, the evidence will show that Defendant’s treatment of Plaintiff
was not justified or excused by “business necessity,” or “bona fide occupational qualification”
(“BFOQ”), which Defendant and the Kastanis court treated as the same. A business necessity
defense includes those circumstances where an employer’s actions are based upon a compelling
and essential need to avoid business-related conflicts of interest, Kastanis, at 488-89:

(i) [w]here one spouse would have the authority or practical power to

supervise...remove, or discipline the other;

(11) [w]here one spouse would be responsible for auditing the work of the other;

(iii) | [w]here other circumstances exist which would place the spouses in a situation
of actual or reasonably foreseeable conflict between the employer’s interest
and their own;

(iv) “to avoid the reality or appearance of improper influence or favor, or to protect
its confidentiality, the employer must limit the employment of close relatives
of policy level officers of customers,...or others with whom the employer
deals.” WAC 162-16-250.

None of these factors is extant in this case.

In Kastanis, a bank CEO and teller began dating openly in full compliance with the

relevant provisions of the corporate anti-nepotism policy. When the couple announced they

 

° Mackay v. Acorn Custom Cabinetry, Inc., 127 Wn.2d 302, 898 P.2d 284 (1995).

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 5 TEL 206.622.2086 FAX 206.233.9165

 
mo © OO SN DBD OHO ee WYO YY eK

NO NO NN NY NO NO NO RR RRR Ree eee
Nn WO FP Ww NY F|§ COD O HB NTN NBN WW HR WY NO

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 6 of 13

were to be married, the board of directors voted to terminate the female spouse who brought
suit and prevailed on claim of marital status discrimination. Like the plaintiff in Kastanis, Ms.
Offutt, announced she would pursue a romantic relationship openly and in full compliance with
relevant policies. Arguably, Ms. Offutt should have been in a safer position than the plaintiff in
Kastanis, since far from being CEO or in any position with authority or practical supervisory
power over Ms. Offutt, Mr. Evanger is an hourly-wage employee with no supervisory authority
who works in an entirely separate department. Even if the roles were reversed, Ms. Offutt’s
case is a fortiori to Kastanis.

Under Washington law, an essential function in a job duty is one fundamental, basic,
necessary and indispensable and does not include a marginal duty divorced from the essence or
substance of the job.’” Although Defendant may attempt to portray Ms. Offutt as part of its
“management team,” the evidence will show that she had no authority or practical power to
supervise, remove, or discipline Mr. Evanger. Ms. Offutt did not audit Mr. Evanger’s work.!!
None of her essential job functions implicated a conflict of interest.

Through her conversations with her local and corporate managers, Ms. Offutt was led to
believe her relationship would be manageable, especially if some combination of enhanced
CDA and mitigation plan would be put into place.’ The evidence will show that no one from
Georgia-Pacific reached out to Ms. Offutt from the December approval until March, when Mr.
Voutila delivered Georgia-Pacific’s changed position and ultimatum. Georgia-Pacific had no

specific documented policy stating that plant operations employees and members of the

 

10 WPI 330.37 (6" Ed.); Davis v. Microsoft Corp., 149 Wn.2d 521, 533 (Wash. 1993) (quoting 29 C.F.R.
630.2(n)(1) (emphasis in original) (where the central claim was brought under the ADA).

| Ms. Gosselin and Ms. Wells testified in deposition that payroll was an HR function and had to be certified by a
manager. Gosselin Dep. 29:16-22; Wells Dep. 102:18-103:3; JL Dec. Ex. 14, Ex. 2.

2 No corporate official followed up with Ms. Gosselin to create an enhanced CDA. Gosselin Dep. 93:24-95:23; JL
Dec. Ex. 14.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 6 TEL 206.622.2086 FAX 206.233.9165

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 7 of 13

Controller Group could not fraternize, date or be friends. Moreover, the position that the
couples’ roles were an actual or reasonably foreseeable conflict or precluded by need to avoid
improper influence, favor or confidentiality is specious where all employees were already
required to sign a confidentiality agreement.

B. Defendant’s Conflict of Interest Defense is Pretext.

At trial, corporate officials are likely to claim, as each did in deposition, that the
Offutt/Evanger relationship constituted a conflict of interest because Ms. Offutt might disclose
confidential information useful to the union in collective bargaining.’* Such claim will be
repudiated by testimony from witnesses that Georgia-Pacific’s concern about disclosure by
Plaintiff of confidential financial information is simply pretext, given that Georgia Pacific is
legally obligated to turn over any information, including all financial information, to the union
upon request. Failure to do so would result in a violation of federal labor law.'*

In Kastanis, the defendant employer appealed a lower court refusal to give a
“reasonably necessary” instruction. The appeal was denied. Writing for an undivided court,’
Justice Madsen reaffirmed that actions brought under WLAD required the more exacting
“compelling and essential need standard.” Jd., at 29. Similarly, Georgia-Pacific has not
presented evidence that Ms. Offutt’s discharge was compelled by essential need. Accordingly,
Georgia-Pacific should not expect to escape liability through the business necessity defense that

the legislature through its implementing regulations intended to be narrowly construed.’°

 

3 Gosselin Dep. 90:7-92:14, 60:19-61:19, 172:15-173:6; JL Dec. Ex. 14.

'4 99 USC Section 151 et. seg. — duty to provide information requested by union: NLRB v. Acme Industrial Corp.,
385 U.S. 432, 87 S.Ct. 565 (1967); NLRB v. Realty Maintenance Inc., 723 F.2d 746 (9" Cir. 1984). See also:
Gosselin Dep. 90:7-10; JL Dec. Ex. 14.

'S Six justices signed on to Justice Madsen’s opinion. The Chief concurred only in the result. One justice did not
participate in the disposition.

'© “The commission believes that the...exception should be applied narrowly.” See WAC 162-16-240.

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 7 TEL 206.622.2086 FAX 206.233.9165

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 8 of 13

Based on facts averred in the undisputed record, where Georgia-Pacific directly
attributed Ms. Offutt’s discharge to her marriage, and can make no credible showing of
‘compelling and essential’ need required under Washington law. Accordingly, the jury is likely
to find for Plaintiff on her claim of marital status discrimination.

As noted above, Defendant employer’s multiple, incompatible reasons for termination
of employment may be found by the jury to be pretext to disguise the real discriminatory reason
(supra, p. 2). Sellsted v. Wash. Mutual Sav. Bank, 69 Wn. App. 852, 861, 851 P.2d 716 (Div I,
1993); rev. den’d, 122 Wn.2d 1018 (1993)(see also Plaintiff's Proposed Jury Instruction No.
5). In Sellsted, the Court determined that multiple, incompatible reasons for Mr. Sellsted’s
termination could and should be considered by the jury as pretext, unworthy of belief. The jury
in this case will have good reason to find that Georgia Pacific’s articulation of multiple,
incompatible reasons for Plaintiff's discharge constitutes pretext for its discrimination against
her.

C. Georgia-Pacific’s decisions to discharge Ms. Offutt, the woman, rather than

Mr. Evanger, the man, and to replace Ms. Offutt with a man at substantially
higher pay, each separately constitute sex discrimination in violation of RCW §
49.60.180.

To establish her sex discrimination claim, Plaintiff has the burden of proving each of
the following propositions: (1) that Georgia Pacific Gypsum took an adverse employment
action her; and (2) that Plaintiff’s sex was a substantial factor in Defendant’s decision to take
the adverse action. WPI 330.01; see also Plaintiff's Proposed Jury Instruction No. 4.

The evidence will show that Georgia Pacific unilaterally decided to terminate female
Offutt rather than male Evanger, despite the unique and highly skilled abilities of the former

and without any thought given as to terminating Mr. Evanger who had volunteered to leave

Georgia Pacific if his wife’s termination was imminent. Defendant singled out Ms. Offutt for

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 8 TEL 206.622.2086 FAX 206.233.9165

 
AS

o eS YN DWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 9 of 13

adverse action by seeking to impose its “three options” upon her, and when she opted for none,
terminating her employment. Given a choice between firing the male or the female in an
alleged problematic relationship, arbitrarily choosing the female establishes that sex was a
substantial factor.

The other sex-based discrimination as shown by the facts that Defendant discharged
Ms. Offutt, and replaced her with a male candidate, offering the male candidate a starting salary
25% higher than Ms. Offutt’s last recorded annual salary'’ after 12 years with the company.
Ms. Offutt’s last reported salary was $80,000; her replacement was offered $100,000 to begin,
plus an additional one-time $37,000 moving incentive,'* without considering any additional
compensation in the form of bonuses he likely received as a part of Georgia-Pacific’s “PPay”
or performance pay incentive program.!” The record shows Ms. Offutt’s performance was
outstanding and regularly meeting or exceeding performance expectations.

Georgia-Pacific’s internal personnel files demonstrate knowledge of how shockingly
undercompensated Ms. Offutt was compared to others in her profession geographic location
and role”’ while being groomed to take on greater responsibilities as soon as December 2019.7!
By hiring a male to replace Ms. Offutt at a base salary 25% greater than her highest salary and

a premium of 61% higher in the first year, GP exacerbated its sex discriminatory conduct.

 

'7 Paying a woman a disparate salary is per se adverse action.

'8 but another way, Plaintiff earned 61.8% of her male replacement’s first year salary measuring Plaintiff's fiinal
year salary from March 2016 to March 2017, considering her raise from 75,000 to 80,000 in June 2016, and
calculating a weighted average over Plaintiff's last 12 months plus a $6,000 bonus compared to the male
replacement candidate’s $137,000 offer in the first year for a percentage difference of 61.8% (0.618 =
84,720/137,000). It is unknown whether the male candidate received a bonus during his first year.

'° Wells Dep. 170:5-12; JL Dec. Ex. 2.

20Fxternal market data indicates that Shanna is under the 25™ percentile for the Plant Controller role. This is
based on the external role title of “Plant Accounting Manager, Plant Controller, and Financial Analyst I.” Internal
max for the role is $105K and average is 89K.” Voutila Dep. Ex. 24; JL Dec. Ex. 33.

21 Def Prod. Bates 1027; JL Dec. Ex. 45.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 9 TEL 206.622.2086 FAX 206.233.9165

 
kh WwW WN

sa DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 10 of 13

Under Washington law, a plaintiff only has to show that gender was a substantial factor,
not the compelling reason for the decision to terminate her employment. Mackay v. Acorn
Custom Cabinetry, 127 Wn.2d 302, 309, 898 P.2d 284 (1995); see also Plaintiff's Proposed
Jury Instruction No. 4. As the above facts persuasively illustrate, Ms. Offutt suffered
discrimination on the basis of her sex where no other factor can conceivably explain such a
wide gap in pay or Georgia-Pacific’s choice to terminate a wife rather than a husband.

D. Defendant Violated Its Own Policy in Terminating Plaintiff.

Defendant’s HR Toolkit requires that:

Human Resources Leaders must review all individual employment terminations

for consistency of treatment with any similarly situated employees and for

compliance with applicable law ...keeping in mind any protected activity.

(Trial Exhibit 9, at p. 46.) Evidence adduced at trial will show several examples of GP’s
violations of this policy in the way Plaintiff's termination was handled. For example, Tacoma
employee, Marcia Catlett, engaged in an actual, proven conflict of interest by diverting work
that could be done by GP employees to an independent contractor, her husband, and
authorizing the work orders resulting in payment of GP funds to him and his company. Plant
manager Kirk Hargett and Plaintiff were responsible for detecting this nefarious conduct and
reporting it. The investigation done by GP concluded that the Catlett matter was an actual code
of conduct violation. Nonetheless, Marcia Catlett was not terminated. As this investigation
was occurring close in time to Plaintiff's romantic pursuit of, and marriage to, Dennis Evanger,
Cherie Wells or other Human Resources Leaders should have been aware of both scenarios.
The retention of Marcia Catlett and the termination of Shanna Offutt constitute a glaring
inconsistency of treatment and an obvious breach of GP’s HR Toolkit.

Another type of inconsistency regarding Plaintiffs termination will be presented at trial

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 10 TEL 206.622.2086 FAX 206.233.9165

 
Rh WwW WN

eo © SN DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 11 of 13

involving GP’s condonation of marriage/romantic relationships between other GP employees,
even those who are in supervisory positions over their spouse/partner. For example, Jennifer
Barron, the Plant Manager in Fletcher, Oklahoma, is married to Dean Barron, who works under
the operations umbrella as a production supervisor and reports up through the Plant Manager’s
organization, and yet they both have retained their respective positions at GP. So too, has
Tacoma manager Jill Munro, despite her relationship with Mike Moore, neither of whom have
been terminated for an alleged conflict of interest.

Inconsistency of treatment of employees similarly situated to Plaintiff violates GP
policy and legally presents illegal motivation. Porter v. California Dept. of Corrections, 383
F.3d 1018, 1026 (9th Cir 2004); see also: Giacoletto v. Amax Zinc Co., 954 F.2d 424, 427 (7th
Cir. 1992) (“The jury could reasonably have concluded that because Amax neglected to follow
[its] procedures for helping employees to overcome their deficiencies, the company had fired
Giacoletto not because of his asserted deficiencies,” but for an illegal reason. GP’s inconsistent
application of its policy regarding individual terminations is yet another reason why the jury
likely will find that its termination of Plaintiff was illegally discriminatory.

E. Plaintiff is Entitled to Damages.”

Under WLAD, Ms. Offutt is to be made whole through back pay to the time of trial,
front pay, noneconomic damages and all other appropriate forms of relief. Blaney v. Int’l Ass’n
of Machinists, 151 Wn.2d 203, 87 P.3d 757 (2004).?? WLAD’s appropriate remedy is described
as “a full panoply of compensatory damages” aimed at allowing the plaintiff to “become
whole.” Dailey v. North Coast Life Ins. Co., 129 Wn.2d 572, 574, 919 P.2d 589 (1996). WLAD

is more robust than Title VII in that there are no caps on the amount that can be awarded.

 

*? See: Plaintiff's Proposed Jury Instruction No. 9.
*3 See: Plaintiff's Proposed Jury Instruction No. 10.

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 11 TEL 206.622.2086 FAX 206.233.9165

 
a

sa HD ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 12 of 13

Moreover, “[o]nce discrimination has been found, any doubts concerning back pay are to be
resolved against the employer.” Burnside v. Simpson Paper Co., 66 Wn.App. 510, 531, 832
P.2d 537 (1992). Under WLAD, courts are to “presume that an illegally discharged employee
would have continued working for the employer until she reaches normal retirement age, unless
the employer provides evidence to the contrary.” Xieng v. People’s Nat’l Bank, 120 Wn.2d 512,
531, 844 P.2d 389 (1993). Also under WLAD, emotional distress damages would be available
even in the absence of medical testimony or any medical records. Bunch v. King County Dep’t
of Youth Services, 155 Wn.2d 165, 180-81, 116 P.3d 381 (2005).
CONCLUSION

Based on the foregoing, Plaintiff intends to present her claims at trial beginning August
26, 2019. At the conclusion of this trial, she will request from the jury an award of damages.
Assuming the jury returns a verdict in her favor, Plaintiff will move this Court for tax relief and

for an award of attorney fees and costs.

RESPECTFULLY SUBMITTED this 13" day of August, 2019.

LAW OFFICES OF JUDITH A. LONNQUIST, P.S.
Attorneys for Plaintiff Shanna Offutt Evanger

 

Bellies
By

Judith A. Lonnquist, WSBA # 06421

Benjamin R. Phillips, WSBA #53604

1218 Third Avenue, Suite 1500

Seattle, WA 98101-3021

Phone: (206) 622-2086

Fax: (206) 233-9165

Email: lojal@aol.com
ben@lonnquistlaw.com

LAW OFFICES OF

JUDITH A. LONNQUIST, PS.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 12 TEL 206.622.2086 FAX 206.233.9165

 
oO F&F SA Do ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 3:17-cv-05521-RBL Document 60 Filed 08/13/19 Page 13 of 13

CERTIFICATE OF SERVICE
I, Morissa Knudsen, hereby certify that on this date I electronically filed the foregoing
Trial Brief with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Party Method of Service

Sarah N. Turner .

Hand Del
Derek A. Bishop aN CANTY
Gordon Rees Scully Mansukhani, LLP Legal Messenger
701 5™ Avenue, Suite 2100 ;

? Regular Mail

Seattle, WA 98104 ceutar a
sturner@gordonrees.com E-served by Court
dbishop@gordonrees.com E-Mail
Chad A. Shultz .

Hand Del
Gordon Rees Scully Mansukhani ang INET
55 Ivan Allen Jr. Blvd. NW, Suite 750 Legal Messenger
Atlanta, GA 30308 Regular Mail

 

 

cshultz@grsm.com
E-served by Court

E-Mail

 

 

 

 

 

 

 

 

Dated: August 13, 2019

 

Morissa Knudsen

LAW OFFICES OF

JUDITH A. LONNQUIST, P.S.
1218 THIRD AVENUE, SUITE 1500

PLAINTIFF’S TRIAL BRIEF SEATTLE, WA 98101-3021
3:17-cv-05521-RBL - Page 13 TEL 206,622.2086 FAX 206.233.9165

 
